Citation Nr: 1758730	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-08 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph Bochicchio, Esq.


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to January 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2017, the Veteran testified at a hearing before the undersigned held at the RO.  A transcript of that hearing is associated with the electronic claims file.

The issue of entitlement to service connection for a mental health disorder has been recharacterized and includes claims for the symptoms the Veteran experiences and the various diagnoses of those symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  The Board notes that the RO considered entitlement to the acquired psychiatric disorders for which there was medical evidence of a diagnosis, so the recharacterization does not negatively impact any procedural or substantive rights of the Veteran.  See January 2014 SOC.

The record contains evidence not yet considered by the Agency of Original Jurisdiction (AOJ).  However, the Veteran waived AOJ consideration of that evidence at his February 2017 Board hearing.  The Board may consider the merits.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise that the Veteran experienced in-service events/stressors (i.e. harsh treatment by superiors, possibly including physical abuse) and that the stressors are etiologically related to his currently diagnosed PTSD.

2.  The Veteran's diagnosed personality disorder is not etiologically related to his active service.

3.  The Veteran's psychiatric symptoms during the appeal period all relate to either his PTSD (alternatively diagnosed as, e.g., mood disorder, depression, bipolar disorder, or cyclothymic disorder) or his personality disorder (alternatively diagnosed as, e.g., passive aggressive personality and paranoid personality disorder).


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for any other acquired psychiatric disorder have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  The criteria for service connection for a diagnosed personality disorder have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303(c) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

With respect to PTSD in particular, the regulations provide:  "Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f).  Section 4.125(a) provides that, for VA compensation purposes, the diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed.), i.e. DSM-IV.  38 C.F.R. § 4.125(a).  Importantly, absent evidence to the contrary, a clear (unequivocal) PTSD diagnosis by a mental-health professional must be presumed to have been made in accordance with the applicable DSM criteria.  Cohen v. Brown, 10 Vet.App. 128, 140 (1997).  

For claims received by, or pending before the AOJ, on or after August 4, 2014, the provisions of 38 C.F.R. § 4.125 have been amended to require that a PTSD diagnosis conform to the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).

In addition, if the diagnosis of a mental disorder is changed, the rating agency shall determine whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  See 38 C.F.R. § 4.125(a).

There are also special provisions that alter the evidentiary burden for PTSD claims involving combat, based on fear of hostile military or terrorist activities, or related to an in-service personal assault.  The special provisions do not apply to the Veteran's alleged stressors (including, in particular, a vehicle accident), so they will not be discussed further.

Also, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran has been previously diagnosed with psychoses.  See April 2013 VA Psychiatry Note (listing under Axis I, among other conditions, psychotic disorder NOS); May 2013 VA Psychiatry Note (noting psychotic disorder); April 2013 VA Mental Health Note (discharge diagnoses of psychotic disorder NOS and paranoid personality disorder); see generally July 2011 VA Examination (discussing psychiatric history and noting delusional and/or psychotic features during a 2002 hospitalization for a myocardial infarction).  Psychoses are included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  However, the first diagnoses of psychotic disorders came many years after the Veteran's discharge, coincided with a stressful event (myocardial infarction and associated hospital stay), and his symptoms in the years between his active service and the first diagnosis of a psychotic disorder have typically been diagnosed as a personality disorder or other, non-psychotic acquired psychiatric disorder (e.g., bipolar disorder).  On this evidence, the Board finds there has not been a continuity of symptomatology of a psychoses since the Veteran's active service.

The Veteran's other diagnosed acquired psychiatric disorders (to include PTSD) are not "psychoses" under the regulations, so none of those acquired psychiatric disorders are included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  The provisions of 38 C.F.R. § 3.303(b) pertaining to chronic diseases, including continuity of symptomatology, do not apply to the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.

The Board notes that there are diagnoses of personality disorders in the medical records.  However, personality disorders are considered "congenital or developmental defects" which are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2014); see also Johnson v. Principi, 3 Vet. App. 448, 450 (1992); Conley v. Peake, 543 F.3d 1301, 1305 (Fed. Cir. 2008).  Therefore, as a matter of law, the Veteran is not entitled to service connection for any diagnosed personality disorder.

II.  Service Connection:  Evidence and Analysis

As noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

The Veteran has claimed, among other stressors, that his current acquired psychiatric disorder is related to an in-service assault by his superiors.  The Veteran's troubles with superiors in the military and his contemporaneous complaints of "harassment" are documented in his service treatment records.  See, e.g., June 1977 Chronological Record of Medical Care ("complains openly of 'hassels' and 'abuse' freely given him by all senior USMC personnel").  Given this documentation, his testimony, and the opinion of the private psychologist who found the reports credible and medically consistent with his psychiatric diagnosis (PTSD), the Board finds the evidence regarding the in-service stressors is in equipoise.

With regard to the medical issues (e.g. current disability and medical nexus), the Board will briefly summarize the most pertinent evidence of record.

The Veteran's medical treatment records contain a variety of diagnoses of acquired psychiatric disorders.  See, e.g., November 2008 SSA Decision (noting diagnoses of bipolar disorder and PTSD, as well as prior diagnoses of paranoid personality disorder and avoidant personality disorder).  However, the records reflecting treatment and evaluation during the pendency of this claim indicate to the Board that the best diagnoses of the Veteran's psychiatric disorders are PTSD and paranoid personality disorder.   See, e.g., July 2011 VA Examination (diagnosing paranoid personality disorder); January 2017 Private Psychological Evaluation (diagnosing PTSD).  Both the VA examiner and the private psychologist noted the various diagnoses in the record and provided opinions that the Veteran had only one condition (personality disorder and PTSD, respectively).  Both evaluations indicated that, despite the prior diagnoses, the Veteran's symptoms were properly diagnosable as being attributable to a personality disorder or to PTSD, rather than as multiple conditions.  For this reason, the Board finds that during the appeal period, the Veteran had two psychiatric conditions:  paranoid personality disorder and PTSD.

With respect to nexus, as noted above, personality disorders generally are not subject to service connection.  The Board finds that the general bar is applicable here.  Therefore, the claim of entitlement to service connection for a personality disorder is denied.

However, with respect to PTSD, the only opinion of record is favorable.  The private psychologist provided an explanation of her reasoning in both a letter evaluation and on the DBQ she submitted.  Her reasoning assumes the existence of the stressors and relies heavily on those stressors.  Because the Board has determined that the evidence is equipoise regarding the existence of those stressors, her opinion based on those stressors is entitled to probative weight.  The Board notes that her diagnosis is also consistent with diagnoses in Social Security Administration (SSA) records.  Though the SSA medical records and identification of the stressors are not available to the Board, the PTSD diagnosis in the SSA records lends further support to the private psychologist's diagnosis.  Therefore, her opinion on whether the Veteran's active service experiences contributed to his current PTSD has probative weight.

Because the only competent medical evidence of record weighs in favor of finding a causal nexus between the in-service stressors and the currently diagnosed PTSD, the nexus element with respect to PTSD has been established.

Briefly, the Board reiterates that, while the Veteran has also been diagnosed with other psychiatric conditions (e.g., adjustment disorder, bipolar disorder, mood disorder), the greater weight of the evidence, including private psychological evaluation, establish that the Veteran's symptoms during the appeal period are properly attributable to either his paranoid personality disorder or his PTSD.

The greater weight of the evidence supports each element of the Veteran's claim.  Accordingly, the Board will grant the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder diagnosed as PTSD.  See Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2017 Board hearing, the undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  The record also contains Social Security Administration (SSA) decision and summary, but not the underlying SSA records.  The Board has granted the Veteran's PTSD claim (including attributing all psychiatric symptoms to either that condition or the personality disorder that is not subject to service connection), so attempting to obtain those records would only delay this matter with no benefit to the Veteran.  The Veteran has not identified any other relevant records aside from those that are already in evidence, so the Board finds that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.
VA also satisfied its duty to obtain medical examinations.  As discussed, VA provided the Veteran with medical examinations with respect to his mental condition in July 2011.  The examination is adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Moreover, the private psychological evaluation submitted by the Veteran added additional context and provided sufficient favorable evidence to grant the claim with respect to PTSD.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues addressed on the merits in this decision is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for PTSD is granted, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.

Entitlement to service connection for a diagnosed personality disorder is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


